Citation Nr: 1011435	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection, to include on a 
secondary basis, for back disability.

3. Entitlement to service connection, to include on a 
secondary basis, for bilateral knee disability.

4. Entitlement to service connection, to include on a 
secondary basis, for circulatory disability of the feet.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2008, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

The issues of service connection for back disability, 
bilateral knee disability, and circulatory disability of the 
feet are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not affirmatively shown to have 
been present in service; bilateral hearing loss was not 
manifest to a compensable degree within one year of 
separation from service; and the current bilateral hearing 
loss, first documented after service beyond the one-year 
presumptive period for hearing loss as a chronic disease, is 
unrelated to an injury or disease of service origin.







CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and service connection for bilateral hearing 
loss as a chronic disease may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication notice by letter, dated in 
July 2007 regarding the Veteran's claim for service 
connection for bilateral hearing loss.  In the letter, the 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included, in general, the 
provisions for degree of disability assignable and the 
effective date of the claim, that is, the date of receipt of 
the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, private medical records and 
afforded the Veteran a VA examination in December 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days or more during a 
period of war develops hearing loss of the sensorineural type 
to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Background and Analysis

The DD Form 214 shows the Veteran was an infrantryman during 
service, where he earned the Combat Infantryman's Badge.  
Service treatment records indicate that on preinduction 
examination in March 1968, puretone thresholds in decibels at 
500, 1000, 2000, and 4000 Hertz were 10, 10, 10 and 10 in the 
right ear and 10, 10, 10 and 10 in the left ear.  On 
separation examination in March 1970, puretone thresholds in 
decibels at 500, 1000, 2000, 3,000 and 4000 Hertz were 0, 0, 
0 10 and 20 in the right ear and 10, 0, 0, 10 and 10 in the 
left ear.

After service, the records first show evidence of hearing 
loss on VA examination in December 2008.  On VA examination 
in December 2008, the Veteran reported that he was in combat 
and was exposed to acoustic trauma from weapons, explosions, 
helicopters and mortars.  Puretone thresholds in decibels at 
500, 1000, 2000, 3,000 and 4000 Hertz were 15, 10, 10, 25 and 
45 in the right ear and 15, 10, 5, 40 and 50 in the left ear.  
Speech recognition score was 94 percent in both ears.  The 
examiner after reviewing the claims folder and examining the 
Veteran concluded that the Veteran's current hearing loss is 
not caused by or a result of military noise exposure, based 
on the Veteran's case history and service treatment records 
which do not document hearing loss, to include the separation 
examination which shows bilateral hearing was well within 
normal limits.  

Given the Veteran's receipt of the Combat Infantryman's 
badge, the Board finds he was exposed to acoustic trauma in 
service.  38 U.S.C.A. § 1154(b).  Nevertheless, the service 
treatment records are silent for any reference to hearing 
loss.  Nor do the Veteran's audiometric findings in service 
demonstrate hearing impairment.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993)

The records first show bilateral hearing loss in December 
2008, a period of decades since the Veteran left service.  To 
the extent he contends he noticed hearing loss continually 
since his discharge, the Board finds his account to lack 
credibility.  In this regard the Board points out that the 
medical records are entirely silent for any mention of such 
complaints, and the Veteran has not proffered an explanation 
as to why he did not seek treatment for a symptom such as 
hearing loss he believes he noticed throughout the years.  
The absence of symptoms of hearing loss from 1970 to 2008, a 
period of approximately 38 years, militates against the 
credibility of the Veteran's account, and against continuity 
of symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).

Moreover, the Veteran's claim was reviewed by a medical 
professional who concluded, based on the Veteran's history 
and the service treatment records, that the current hearing 
loss was not related to service.  The audiologist correctly 
noted that the audiometric findings in service showed normal 
hearing.

The only evidence linking the current hearing loss to 
acoustic trauma in service consists of the statements of the 
Veteran himself.  Although a layperson can, for some 
disorders, offer a competent opinion as to etiology, see 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
determination of the etiology of a hearing loss decades after 
service is not one such disorder.  In any event, the 
probative value of his opinion is outweighed by that of the 
VA examiner, who does have training, education and experience 
in evaluating the nature and etiology of hearing impairments.

In sum, although the Veteran was exposed to acoustic trauma 
in service, his hearing was normal when tested in service, 
there is no credible evidence of hearing loss until decades 
after service, and no competent and credible evidence linking 
any current hearing loss to service.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply, and the claim is denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran claims that he has a back disability, bilateral 
knee disability and circulatory condition of the feet due to 
his service-connected pes planus.  Post service medical 
records include a MRI in April 1991, which shows a large 
right lateral nuclear herniation at L5-S1 and bulging annulus 
at L4-5.  A MRI in February 1989 found a tear of the 
posterior horn of the medial meniscus.  Under the duty to 
assist, the Veteran should be afforded VA examinations to 
determine the nature and etiology of the claimed 
disabilities.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
back disability, bilateral knee disability and 
circulatory condition of the feet.  The claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination.  The examiner is asked to address 
the following:

a.) Whether it is at least as likely as 
not that the current back disability, 
bilateral knee disability and circulatory 
condition of the feet is related to 
service.  The examiner is asked to comment 
on the clinical significance of service 
treatment records in January 1969 
documenting the Veteran's complaints of 
persistent right knee pain since advanced 
individual training.  

b.) Express an opinion on whether it is at 
least as likely as not that the back 
disability, bilateral knee disability and 
circulatory condition of the feet is 
proximately due to or the result of the 
service-connected bilateral pes planus.  
The examiner should comment on whether the 
service-connected bilateral pes planus 
aggravated the nonservice-connected back 
disability, bilateral knee disability and 
circulatory condition of the feet.  The 
examiner should identify the baseline 
level of severity of the back disability, 
bilateral knee disability and circulatory 
condition of the feet prior to the onset 
of aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the back 
disability, bilateral knee disability or 
circulatory condition of the feet is due 
to natural progress, the examiner should 
identify the degree of increase in 
severity due to natural progression. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

2. After the development has been completed, 
readjudicate the issues remaining on appeal.  
If the benefits sought remain denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


